DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, the examiner acknowledges applicants claim of foreign priority.

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-19 in the reply filed on 08/11/2021 is acknowledged. Claims 19-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/11/2021.
Claims 1-18 are currently under consideration on the merits.

Claim Interpretation
	Claims 1, 9, 10, 11, and 17 recite either the term “stressed culture conditions”, “non-stressed cultured conditions”, or both. The specification does not provide any specific limiting definition of the terms “stressed culture conditions” and “non-stressed cultured conditions”. Therefore, the term “stressed cultured conditions” is interpreted as any culture conditions that would stress cells and “non-stressed culture conditions” is interpreted as the removal or absence of the stress conditions.
Claim 16 recites wherein the proangiogenic factors are “angiopoietin based or FGF based”. The specification does not provide any specific limiting definition for the term “angiopoietin based” or “FGF 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over US20130295060 Yang et al. (2013) (Reference 2 under U.S. patent application publications in the IDS filed 5/24/18, hereinafter referred to as Yang et al) in view of US20160121025 Yamashita et al. (2016) (Reference 3 under U.S. patent application publications in the IDS filed 5/24/18, hereinafter referred to as Yamashita et al) and Ye et al. J Vis Exp. 2011;(55):3251 (hereinafter referred to as Ye et al),  and as evidenced by Li et al. Cardiovasc Res. 2011;89(1):157-65 (hereinafter referred to as Li et al) and Bax et al. J Mol Cell Cardiol. 2012;53(4):497-508 (hereinafter referred to as Bax et al).
Regarding claim 1- Yang et al teaches a method for culturing myocardium-resident cardiac progenitor cells (i.e. cardiac stem cells), the method comprising: embedding myocardial fragments  in vitro (Abstract; Page 5, paragraph 0078; Page 12, paragraph 0180; Page 13, paragraph 0190). Yang et al further teaches that cultured cardiac stem cells were mixed with fibrinogen and thrombin solutions, followed by a cross-linking reaction for two hours (i.e. embedded in a hydrogel) (Page 11, paragraph 0168). Once the hydrogel was formed, the cells were cultured for an additional day (Page 11, paragraph 0168). Lastly, Yang et al teaches that to test the effect of an anti-fibrinolytic agent on cardiac stem cell induced fibrinolysis, cultures were prepared as above except an anti-fibrinolytic agent was included as part of the hydrogel (Page 11-12, paragraph 0170-176).
Regarding claim 2- Yang et al teaches that their method is capable of isolating one million cardiac stem cells from 100mg of heart muscle tissue (Page 10, paragraph 0154). They teach that fragments of myocardium were embedded into a hydrogel and cultured for one week (Page 12, 0180). This allowed for the outgrowth of cardiac progenitor cells which were then isolated by digesting the hydrogel (Page 12, paragraph 180).
Regarding claim 3- Yang et al teaches that hydrogels are 3D structures capable of phase transition (Page 5, paragraph 0081). They teach that in a liquid state, the hydrogel is homogenously mixed with myocardial fragments (comprising cardiac stem cells), after which the hydrogel may undergo phase transition into a solid to provide a stable, three-dimensional (3D), physical support for the myocardial fragments (Page 5, paragraph 0081). They teach that the hydrogel serves as a 3D support in which myocardium-resident cardiac stem cells grow out of the myocardial fragments (Page 5, paragraph 0081-0082). Lastly, they teach that cultured cardiac stem cells were mixed with fibrinogen and thrombin solutions, followed by a cross-linking reaction for two hours (Page 11, paragraph 0168). As the cardiac stem cells were mixed in the liquid state and then subject to cross-linking, this would result in the uniform distribution of cardiac stem cells in the hydrogel (i.e. a 3D manner).
Regarding claim 4- Yang et al teaches that the gel may be a fibrin hydrogel (Page 2, paragraph 0024 and 0027; Page 11-12, examples 1-7).
Regarding claim 5- Yang et al teaches the fibrinogen can be used at a concentration of 0.8 to 5.0 mg/mL (or 0.08%-0.5% w/v) (Specification page 6, paragraph 0095). They teach that thrombin can be present at a concentration of 0.2 to 2.5 units/mL (Specification page 6, paragraph 0096). Lastly, Yang et al teaches that aminomethylbenzoic acid or tranexamic acid (i.e. plasminogen activator inhibitors) were included at a concentration of 100ug/mL (Specification page 12, paragraph 0177).
Regarding claim 6- Teaches the anti-fibrinolytic agent (i.e. plasminogen activator inhibitor) can be aminocaproic acid, tranexamic acid, aprotinin, or aminomethylbenzoic acid (Page 2, paragraph 0023 and 0027; Page 4, 0046; Page 5, 0078). 
Regarding claim 7- Yang et al teaches that fibrinogen solutions were mixed with aminomethylbenzoic acid and then mixed at a 1:1 ratio with a thrombin solution containing cardiac stem cells (Page 11, example 5). Additionally, they teach that cultured cardiac stem cells were mixed with fibrinogen and thrombin solutions, followed by a cross-linking reaction for two hours (Page 11, paragraph 0168).
Regarding claim 8- Yang et al teaches that 2 x 10^5 cardiac stem cells were mixed with 100uL of each fibrinogen solution (or 2 x 10^6 cells/mL) and 100uL of thrombin solutions, followed by a cross-linking reaction for two hours (Page 11, paragraph 0168). 
Regarding claim 10- Yang et al teaches that for cells to perform their intrinsic functions they require interactions between the cells and extracellular matrix (Page 2, paragraph 0012). Additionally, Yang et al teaches that hydrogels without an anti-fibrinolytic agent cannot serve as a 3D cell adhesion matrix due to fibrinolytic activity (Page 4, paragraph 0045). However, hydrogels containing tranexamic acid or aminomethylbenzoic acid can serve as a cell adhesion matrix in which cardiac progenitor cells can grow (Page 4, paragraph 0046). Yang et al further teaches that the hydrogel may contain an integrin-Page 6, paragraph 0082-0083). Lastly, Yang et al demonstrates that the culture of cardiac stem cells in a hydrogel allows for cell-cell interactions (Fig. 9; Fig. 12; Fig. 13; Fig. 14a). 
Regarding claims 11 and 13-15- Yang et al teaches that cardiac stem cells produced IL-6 (i.e. an anti-inflammatory and protective factor), epidermal growth factor (i.e. proangiogenic factor), and bone morphogenetic protein (BMP) (i.e. cardiomyogenic) (Fig. 20; Fig.22; Page 16, paragraph 0221). Furthermore, cardiac stem cells were known to produce extracellular matrix proteins such as collagen and fibronectin, as evidenced by Bax et al. (Fig. 3). As the production of these molecules are a property of cardiac stem cells, the culture of cardiac stem cells will result in the accumulation of these factors. 
Regarding claim 12- Cardiac stem cells were known to produce extracellular matrix proteins such as collagen IV and fibronectin, as evidenced by Bax et al (Fig.3). Additionally, cardiac stem cells were known to produce laminin, as evidenced by Li et al (Page 161, Expression of adhesion molecules and c-Myc; Page 164, paragraph 02; Supplementary Fig. 3). As the production of the above extracellular matrix proteins are properties of cardiac stem cells, the extracellular matrix proteins will accumulate in the culture.
Regarding claim 16- Cardiac stem cells were known to secrete proangiogenic factors such as Angiopoietin-2, fibroblast growth factor (FGF), hepatocyte growth factor (HGF), and vascular endothelial growth factor (VEGF), as evidenced by Li et al (Page 161, In vitro production of growth factors; Page 164, paragraph 01; Supplementary Fig. 4). As the production of the above growth factors are properties of cardiac stem cells, the growth factors will accumulate in the culture. 
	However, Yang et al fails to teach a method of manufacturing multilayered cell sheets of cardiac stem cells (claim 1), wherein the method comprises culturing a hydrogel with cardiac stem cells under stressed culture conditions with a physical support (claim 1, step 3), and culturing the hydrogel of step 3 under non-stressed culture conditions without a physical support (claim 1, step 4). Additionally, Yang et al fails to teach wherein the stressed culture conditions of step 3 comprise casting the hydrogel comprising cardiac stem cells on a circular, rectangular, or square mold (claim 9), wherein the non-stressed culture conditions induce cell-mediated hydrogel compaction (claim 17), or wherein the multilayered cell sheet of the cardiac stem cells consists of about 10 to about 50 layers (claim 18).
	Regarding claims 1, 9, 17, and 18- Ye et al teaches a method of encapsulating cardiomyocytes in a fibrin hydrogel for cardiac tissue engineering (Abstract). They teach that culturing cells in a 3D hydrogel environment is an important technique for developing constructs for tissue engineering and studying cellular responses in vitro (Abstract). Additionally, a 3D environment more closely mimics what the cells observe in vivo due to the application of mechanical and chemical stimuli in all dimensions (Abstract). Ye et al teaches that fibrin hydrogels are a preferred biomaterial because when cells are entrapped they are capable of compacting, remodeling, and recreating an extracellular matrix consistent with native heart tissue (Discussion, paragraph 01). Furthermore, because the timing of the fibrin and thrombin reaction can be controlled, one can injection mold fibrin hydrogel constructs with a number of different geometries (Abstract). The alignment of the resulting tissue can then be controlled by how the gel is constrained during culture (Abstract). As an example, they teach that fibrin, thrombin, and neonatal cardiomyocytes were mixed together and applied to a mold containing a central Teflon rod that was surrounded on either side by silicon o-rings (Page 3, step 7; Fig. 1). Once the hydrogel comprising cells were polymerized, the constructs were placed in a jar containing culture medium for 24 hours (Page 3, step 7). After 24 hours, a sterile dental pick was used to push the constructs away from the white Teflon O-rings on the ends of the ring mold to ensure uniform alignment of the construct (i.e. removal of a solid support for the hydrogel) (Page 3, step 7). Ye et al teaches it is essential to detach the construct from the sides of the ring mold (i.e. solid support) to promote the cell-based compaction (and therefore the extrusion of water and culture media) of the fibrin gel. Ye et al teaches that, because Discussion, paragraph 01). Lastly, Ye et al teaches that for therapeutic applications it is necessary encapsulate the cells within a material that promotes viability and functionality, and that their method is effective for creating a fibrin network to control cardiac cell behavior in a 3D environment (Discussion, paragraph 01).
	The examiner interprets the attachment of a fibrin hydrogel to the silicon o-rings as a stressed condition because it prevents cell-mediated compaction and remodeling of the extracellular matrix. The o-ring is also interpreted as the physical support applied to the hydrogel, as it maintains the fibrin hydrogel within the mold. Additionally, removal of the fibrin hydrogel from the o-ring is interpreted as removing the physical support and introducing the hydrogel into non-stressed conditions, as cell-mediated compaction and matrix remodeling can now occur.
	Yamashita et al teaches a method of making layering cell sheets using a hydrogel (Abstract). They teach that use of cell sheets have recently been investigated as a way to supplement tissue with deficient cells due to disease or injury (Page 1, paragraph 02). They teach potential applications of cell sheets include the replacement of cardiomyocytes, as these cells rarely proliferate and their loss can result in irreversible damage (Page 1, paragraph 002; Page 7, paragraph 0105). Yamashita et al teaches that to achieve cardiomyocyte replacement the administration of more cardiomyocytes, in the form of thicker cell sheets, are desired (Page 1, paragraph 0005). However, the use of multiple, or larger, cell sheets are limited due to the lack of blood vessels, which result in cell death due to lack of nutrients and oxygen (Page 1, paragraph 0005). As such, Yamashita et al teaches the use of layered cell sheets which incorporate a hydrogel to address this limitation (Page 1, paragraph 0017-0020; Page 2, paragraph 044). They teach that the shape and form of the hydrogel are not particularly limited, as long as it can be incorporated into cell sheets (Page 2, paragraph 0050). The cell sheets can then be layered by stacking Page 8, paragraph 0108 and 109; Fig. 2). Incorporation of a hydrogel between the cell sheets allows for an increased number of layers without cell death (Page 8, paragraph 0109). Lastly, Yamashita et al teaches that the number of sheets may vary as appropriate for the application and can include 4-20, or more sheets (Page 8, paragraph 0111).
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of culturing cardiac stem cells taught by Yang et al to include culturing the hydrogel comprising cardiac stem cells in a mold having a desired shape and a physical support (i.e. stressed culture), followed by the removal of said physical support (i.e. non-stressed culture). One of ordinary skill in the art would have been motivated to include a mold with a desired shape and physical support to control cardiac cell behavior in a 3D environment, and create a construct with a geometry appropriate for its application, as taught by Ye et al. Additionally, an ordinary artisan would be motivated to subsequently remove the physical support to allow for cell-mediated compaction and ECM remodeling to create a matrix consistent with native heart tissue, as taught by Ye et al. One of ordinary skill would have a reasonable expectation of success as Ye et al teaches a method for molding cardiac cells in a fibrin hydrogel, which resulted in controlled cardiac behavior in a 3D environment. One of ordinary skill would expect that the method of Ye et al could similarly be applied to cardiac stem cells. 
	Furthermore, it would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of culturing cardiac stem cells taught by Yang et al to include molding the hydrogel comprising cardiac stem cells into multi-layered cell sheet, such as a cell sheet comprising 10-50 layers. One of ordinary skill in the art would be motivated to do so as Yamashita et al teaches that multi-layered cell sheets, or those with thicker layers, are desired to achieve efficient cardiomyocyte replacement during therapy. One of ordinary skill in the art would 

Conclusion
Status of the claims
Claims 1-18 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MICHAEL JEFFRIES whose telephone number is (571)272-0670.  The examiner can normally be reached on Monday-Thursday 7:30am-4:30pm, Friday 7:30am-11:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J/Examiner, Art Unit 1632                                                                                                                                                                                                        
/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635